IN THE SUPREME COURT OF PENNSYLVANIA




IN RE:                          : No. 316
                                :
DESIGNATION OF CHAIR AND VICE-  : DISCIPLINARY BOARD APPOINTMENT
CHAIR OF THE DISCIPLINARY BOARD : DOCKET
OF PENNSYLVANIA                 :




                                         ORDER


PER CURIAM


         AND NOW, this 19th day of January, 2022, Jerry M. Lehocky, Esquire, is

designated as Chair, and John C. Rafferty, Jr., Esquire, as Vice-Chair, of the Disciplinary

Board of Pennsylvania, commencing April 1, 2022.